DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Please note that the domestic priority claim for the present application is incorrect on the Filing Receipt, and therefore, the Office records currently indicate that this is an AIA  first to invent application.  Applicant is encouraged to take the appropriate action to correct the domestic priority claim for the present application.

Status of Claims
Claims 1-20 are pending and subject to examination in this Office action.

Allowable Subject Matter
The indicated allowability of claims 17-20 in the previous action is withdrawn in view of the newly discovered reference to Stessel et al., U.S. Patent Application Publication No. 2006/0005495 (hereinafter “Stessel”).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Independent claim 1 has been amended to require a positioning member which comprises a clip portion, a front arm, and an offset portion extending from the front arm.  This recitation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as unpatentable over Stessel (U.S. Patent Application Publication No. 20060005495).
Stessel describes a suspended ceiling system, comprising:
a grid system having a plurality of first members horizontally offset from each other in a parallel configuration (Figs. 5, 6; paras. 6, 15, 16);

a second substrate/ceiling panel having a concealed surface opposite an exposed surface, the exposed surface of the second substrate having a second surface area, and having a second length and a second width (Figs. 4a-c, 6, 8a-f, para. 20, claims 15, 16);
a third substrate/ceiling panel having a third length and a third width (Figs. 4a-c, 6, 8a-f, para. 20, claims 15, 16);
securing members (3) attached to the each of the first, second and third substrates, the securing members having grid engagement members (2) which secure each of the first and second substrates to the plurality of first members and a positioning member (10) which comprises a clip portion (17), a front arm (18), and an offset portion extending from the front arm (19; see also at least Figs. 1a-d, 2a-b, 4a-c; para. 21);
wherein the first length/surface area, the second length/second surface area, and the third length are different (para. 20, claim 15 where all (first, second, and third) ceiling panels have a different length).
While Stessel clearly discloses (in claim 15) that its ceiling panels have different lengths, Stessel does not explicitly show or illustrate such an embodiment with the first, second, and third substrates having different lengths or surface areas suspended from a grid system having a plurality of members.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first, second, and third substrates having different lengths, with securing members attached to each of the substrates, secured to the grid system having a plurality of members (22, 23, 28, figs. 5, 6, paras. 6, 15, 16, 19) since Stessel suggests KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Stessel as modified results in the claimed invention.
It would have also been obvious to one of ordinary skill in the art at the time the invention was made to dimension the substrates as claimed to provide uniformity for the desired application.  The Examiner notes that these dimension recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions has not clearly been established in the present record via objective evidence. 
Furthermore, regarding the recited positioning of the various components, it would have also been obvious to one of ordinary skill in the art at the time the invention was made to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-12 of U.S. Patent No. 10,718,113.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements in the rejected claims are present in the noted claims of the '113 patent or they are obvious variants.

Response to Arguments
Applicant’s arguments submitted on 19 November 2021 have been considered, but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635